                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00194-DSC


 PRIMERICA LIFE INSURANCE                        )
 COMPANY,                                        )
                                                 )
                   Plaintiff,                    )
                                                 )                    ORDER
 v.                                              )
                                                 )
 ELAINE B. CAIN AND WANDA MARIE                  )
 CAIN,                                           )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on the “Motion for Summary Judgment by Wanda

Marie Cain, Administratrix of Estate of Jervais Wan-Ya Cain,” Doc. 19, filed October 29, 2018

and the parties’ associated briefs and exhibits, Docs. 22 and 23, and “Defendant Wanda Cain’s

Request for Oral Argument,” Doc. 24, filed on January 7, 2019. The parties have consented to

Magistrate Judge jurisdiction under 28 U.S.C. § 636(c), and these Motions are now ripe for the

Court’s consideration.

       The Pretrial Order and Case Management Plan set deadlines of January 2, 2019 for the

completion of discovery and February 4, 2019 for dispositive motions. Defendant Elaine B. Cain’s

Response, Doc. 22, argues that summary judgment is inappropriate at this stage because discovery

is not complete and no evidence has been identified by Defendant Wanda Cain. Having fully

considered the arguments, the record, and the applicable authority, the Court finds that the Motion

for Summary Judgment and Request for Oral Argument are premature. The Court will extend the

discovery deadline to February 8, 2019 and the dispositive motions deadline to March 11, 2019 to
allow the parties to complete discovery and file all dispositive motions. The “Motion for Summary

Judgment by Wanda Marie Cain, Administratrix of Estate of Jervais Wan-Ya Cain,” Doc. 19, and

“Defendant Wanda Cain’s Request for Oral Argument,” Doc. 24, are denied without prejudice to

be refiled at the appropriate time.

       SO ORDERED.



                                      Signed: January 10, 2019
